DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 – it is unclear if “the electronic vibrating device” is the same or different than the “vibrating electronic device” set forth in claim 1.
	Claim 4 – is defined by the operation of the device rendering it unclear if “a wireless controller” is positively recited as part of the claimed device.  The claim does not provide any structure to perform the recited operation of controlling the operation if a wireless controller is not positively recited.  For purposes of examination the examiner is taking the claim to require the inclusion of a wireless controller.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fornarelli (5,205,811) in view of Gitman(2008/0027694).
Claim 1 – Fornarelli teaches an infant garment, blanket -10-, including: a compartment within shell -11- disposed about a middle or chest region of the garment, see figure 4, the compartment further comprising a first cover -14- and a second cover   -14-, see figure 5, wherein the first cover at least partially overlaps the second cover, as shown in figure 4; a layer having padding -12- disposed within the compartment; a heartbeat simulator, electronic device -18- disposed within the compartment, but does not set forth that device -18- vibrates.
Gitman teaches a heartbeat simulation device using a vibrator -7- to provide the heartbeat simulation, see paragraphs [0025] and [0026]. 


Claim 2 – Fornarelli teaches a fastener -20- configured to secure the first cover and second cover, within the shell -11-.
Claim 4 – the combination of Fornarelli and Gitman as applied to claim 1 above teaches the use of wireless remote control, element -14- in figure 2 of Gitman, paragraph [0036]. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fornarelli and Gitman as applied to claim 1 above, and further in view of Gersin(9,357,855).
	The combination teaches a device as claimed including a motor with eccentric weight for the vibrator of the simulator, paragraphs [0025] and [0026] of Gitman, wherein the motor can be controlled to change the intensity of the vibrations, [0028] but does not set forth a specific shape for the vibrating device.

It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the cylindrical housing, motor and eccentric weight taught by Gersin in place of the motor and eccentric weight taught by Gitman in the combination to gain the advantage of having a protective housing for the motor and eccentric mass as taught by Gersin, column 4 lines 54-62.  

Double Patenting
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-11 of U.S. Patent No. 10,441,743. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are an obvious broadening of the scope of claims by deleting subject matter and changing the title of structure.
laim 1 – see claim 1, “flap” has been changed to --cover—and reference to the second elastic compartment have been removed.
	Claim 2 – see claim 9.
Claim 3 – see claim 10.
Claim 4 – see claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 3,075,101 teaches a therapeutic cushion (not a garment) including a vibrator having an adjustment for different intensities controlled by switch 10, but does not teach a tubular or cylindrical configuration.

	US Patent 2007/0179414 teaches a wirelessly controlled vibrator [0023] usable in a blanket [0117] but does not set forth the structure of the compartment housing the vibrator in the blanket.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791